IN THE SUPREME COURT OF THE STATE OF NEVADA




                     CASIANO R. FLAVIANO, M.D.; AND                        No. 83821
                     SUSHIL R. PATEL, M.D.,
                     Petitioners,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF
                                                                            ME
                     CLARK; AND THE HONORABLE BITA
                                                                             APR 2 1 2022
                     YEAGER, DISTRICT JUDGE,
                     Respondents,
                       and
                     ARLIS NEASON, AS HEIR OF THE
                     ESTATE OF JEFFREY NEASON; AND
                     DIGNITY HEALTH MEDICAL GROUP
                     NEVADA, LLC, A DOMESTIC
                     LIMITED-LIABILITY COMPANY,
                     Real Parties in Interest.



                                          ORDER DENYING PETITION
                                          FOR A WRIT OF MANDAMUS




                                 This is an original petition for a writ of mandamus challenging
                     a district court order denying a motion to dismiss a complaint in a medical
                     malpractice action. Petitioner argues that writ relief is warranted because
                     the NRS 41A.071 medical expert affidavit provided by real parties in
                     interest was not submitted by a professional who practices or has practiced
                     in an area that is substantially similar to petitioner's practice area. See
                     NRS 41A.071(2).


SUPREME COURT
        OF
     NEVADA


079 I947A    4404D
            "A writ of mandamus is available to compel the performance of
an act that the law requires . . . or to control an arbitrary or capricious
                                                              l
exercise of discretion." Int'l Game Tech., Inc. v. Second Judicial Dist. Court,
124 Nev. 193, 197, 179 P.3d 556, 558 (2008); see NRS 34.160. Writ relief is
generally not available, however, when an adequate arid speedy legal
remedy exists. Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558. A writ
of mandamus is an extraordinary remedy, and whethei- a petition for
extraordinary relief will be considered is solely within this court's
discretion. Smith v. Eighth Judicial Dist. Court, 107 Ne\;. 674, 677, 679,
818 P.2d 849, 851, 853 (1991).
            An appeal from final judgment usually constitutes an adequate
remedy at law.     Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558
("[B]ecause an appeal from the final judgment typically constitutes an
adequate and speedy legal remedy, we generally decline to consider writ
petitions that challenge interlocutory district court orders denying motions
to dismiss."). Here, petitioner has an adequate remedy at law by way of
appeal from final judgment.
            Additionally, we have reviewed the record and decline to
exercise our discretion to grant extraordinary relief here      See Borger v.
Eighth Judicial Dist. Court, 120 Nev. 1021, 1028, 102 P.3d 600, 605 (2004)
(explaining that under NRS 41A.071 a medical expert may opine so long as
"their present or former practice reasonably relates to that engaged in by
the defendant at the time of the alleged professional negligence); see
generally Staccato v. Valley Hosp., 123 Nev. 526, 531-32, 170 P.3d 503, 506-
07 (2007) (explaining, in the context of expert witnesses, that the expert's
ability to opine to the standard of care depends upon the procedure or




                                       2
                treatment at issue rather than the defendant's area of practice or specific
                license). Accordingly, we
                            ORDER the petition DENIED.



                                                  Parraguirre



                                                  Hardesty


                                                         ./414(11-11
                                                  Stiglich


                cc:   Hon. Bita Yeager, District Judge
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      McBride Hall
                      Greenman Goldberg Raby & Martinez
                      Gordon Rees Scully Mansukhani LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1447A